Citation Nr: 0125366	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  95-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1968.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, (the RO) which denied the veteran's 
claim of entitlement to service connection for PTSD.  


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination of the claim for service connection for PTSD.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  VCAA, 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Among other things, the VCAA 
eliminated the former statutory requirement that a well-
grounded claim be presented; enhanced VA's duty to assist a 
claimant in developing facts pertinent to a claim; and 
expanded on VA's duty to notify the claimant and 
representative concerning certain aspects of claim 
development.  Id.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, which was November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Id.     

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  Id.  The VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Id.  Governing law now 
specifically provides that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the VA and authorizes 
the VA to obtain, and that whenever the VA, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the VA shall notify the claimant that the VA 
is unable to obtain records with respect to the claim.  Id.  
The law further states that whenever the VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Id.  

The Board points out that during the pendency of this appeal 
and subsequent to the January 1997 Board remand, the 
regulation governing service connection for PTSD, 38 C.F.R. 
§ 3.304(f), was amended in accordance with the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The effective date 
of the changes in the regulation was March 7, 1997.  Under 
the new regulation, service connection for PTSD now requires 
medical evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125 (a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2000); Moreau v. Brown, 9 Vet. App. 389 
(1996). 

The Board notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  The RO is 
advised that after the development requested below is 
completed, the veteran's claim of entitlement to service 
connection for PTSD must be considered under the regulation 
in effect prior to March 7, 1997, as well as the regulation 
in effect as of March 7, 1997, and apply that which is more 
favorable. 

In the present case, there is competent evidence of a current 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
Service records indicate that the veteran was stationed at 
NAVCOMMSTA, Philippines, from June 1966 to February 1968 and 
he was a communications technician.  Service medical records 
show that the veteran received dental treatment by the 56th 
Medical Detachment in Phu Bai in May 1967.  He was awarded a 
Vietnam Service Medal and a Vietnam Campaign Medal.  However, 
the evidence of record at this time does not establish that 
the veteran served in combat in Vietnam.  Thus, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  A veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996). 

As noted above, this matter was remanded to the RO in January 
1997.  The Board directed the RO to request from the veteran 
a comprehensive statement about the veteran's stressors which 
included specific details such as dates, places, detailed 
descriptions of events and identifying information concerning 
any other individual involved in the events.  The RO was 
directed to prepare a summary of the veteran's claimed 
stressors and send the summary and all associated documents 
to the Naval Historical Center for corroborating evidence of 
the stressors.  The RO was also directed to contact the 
National Archives and Records Administration and obtain the 
veteran's military personnel records and to afford the 
veteran another psychiatric examination if deemed necessary.  

Review of the record reveals that the RO requested a 
comprehensive statement from the veteran regarding his 
claimed stressors.  In a September 1999 statement, the 
veteran reiterated the claimed stressors.  He did not provide 
any other details regarding the events such as specific 
dates, places or names of the individuals involved in the 
stressors.  In August 1999, the RO received copies of the 
veteran's service personnel records including occupation and 
training history and duty assignments.  However, the RO did 
not prepare a summary of the veteran's claimed stressors and 
send the summary and all associated documents to the Naval 
Historical Center for verification or corroboration. 

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
the Board finds that this issue must be remanded to the RO 
for a second time so that the RO can comply with the 
directives in the January 1997 remand.  

The Board finds that the RO should give the veteran one final 
opportunity to submit detailed, specific information 
regarding his claimed service in Vietnam and his claimed 
stressor events.  The RO should contact the veteran and 
request the veteran to provide additional information of the 
stressor events including the date, type, and location of the 
events, names of the ships and base camps where the veteran 
was stationed, the names of the people involved in the 
events, the number and names of casualties involved, and the 
designations of the units involved.  The veteran should be 
asked to provide statements from persons involved in the 
stressor events, if possible.  The RO should notify the 
veteran that specific details of his stressor events is 
necessary to substantiate his claim.  

The RO should point out to the veteran that the information 
in his service personnel records contradicts some of the 
information he provided with respect to his claimed stressor 
events.  For instance, the veteran claimed that he was 
stationed on destroyers and was sent to Da Nang and Phu Bai 
in Vietnam.  The veteran reported that he worked in naval 
intelligence.  However, service records indicate that the 
veteran was stationed at NAVCOMMSTA, Philippines and he was a 
communications technician.  The veteran claimed he was in Da 
Nang in July 1967.  However, service records show that the 
veteran underwent a proceeding for non-judicial punishment in 
July 1967 for behavior which occurred in the same month at 
the NAVCOMMSTA in the Philippines.  The veteran claimed that 
he was in Phu Bai, Vietnam, in the fall of 1967.  However, 
the veteran's service records indicate that the veteran 
received non-judicial punishment in October 1967 at the 
NAVCOMMSTA in the Philippines for behavior which occurred in 
September 1967.  A notation in the veteran's service medical 
records indicate that he received dental treatment by the 
56th Medical Detachment in Phu Bai in May 1967.  The RO 
should ask the veteran to explain these discrepancies and to 
clarify the dates that he claims he served in Vietnam. 

After giving the veteran an opportunity to submit additional 
information regarding his service in Vietnam and his claimed 
stressors, the RO should prepare a summary of the veteran's 
claimed stressors, including any additional information 
submitted by the veteran, and send the summary and associated 
records to the Naval Historical Center and the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification and corroboration.  

The Board regrets the additional delay that will be caused by 
the second remand.  However, under the VCAA and Stegall, 
supra,  the Board has no choice but to remand this matter to 
the RO to ensure compliance with the directives in the 
January 1997 remand.  

Accordingly, this case is remanded for the following actions: 

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal. 

2.  The RO should request the veteran to 
submit additional corroborating evidence 
of his claimed stressors.  The veteran 
should be advised that meaningful 
research of his stressors will require 
him to provide the "who, what, where and 
when" of each stressor including the 
date, type, and location of the events, 
names of the ships and base camps where 
the veteran was stationed, the names of 
the people involved in the events, the 
number and names of casualties involved, 
and the designations of the units 
involved.  The veteran should be asked to 
provide statements from persons involved 
in the stressor events, if possible.  The 
veteran should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be conducted 
and his claim will not be substantiated.   

3.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  This summary, copy of the DD 
214, copies of the January 1997 remand 
and this remand, and all associated 
documents should be sent to the USASCRUR, 
7798 Cissna Road, Springfield, VA 22150.  
The summary and all associated documents 
should also be sent to the Naval 
Historical Center at Building 57, 805 
Kidder Breese Street SE, Washington Navy 
Yard, DC.  The agencies should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors.  The RO should then prepare a 
report detailing the nature of any 
stressors which it has determined are 
verified by the record and associate the 
report with the claims folder. 

4.  If, and only if, it is determined 
that the veteran engaged in combat during 
service or was otherwise exposed to a 
verified stressor in service, then the RO 
should arrange for the veteran to undergo 
a VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review prior 
to the examination.  The examiner should 
identify any psychiatric disorders that 
are present.  If the examiner believes 
that PTSD is an appropriate diagnosis, 
the examiner must indicate whether the 
diagnosis conforms to DSM-IV and specify 
the stressors responsible.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
only the history specifically verified by 
the RO may be relied upon.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder. 

5.  Following completion of the 
foregoing, and after making sure that all 
requirements of the VCAA have been 
complied with, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD under both 
the old and new versions of 38 C.F.R. § 
3.304(f), and apply the regulatory 
criteria most favorable to the veteran.  
See Karnas, 1 Vet. App. at 313.  The RO 
must render a specific finding as to 
whether the veteran engaged in combat 
with the enemy.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all matters 
and concerns noted in this remand.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


